DETAILED ACTION
1.          Claims 1-32 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/12/2021, the Office acknowledges the current status of the claims: claims 1, 7-9, and 25 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 10/12/2021, the rejections of claims 1-15 and 25-28 under 35 USC 112(b) have been withdrawn.

Response to Arguments
4.           Applicant's arguments filed 10/12/2021 with respect to the rejections of claims 1-6, 10-16, 18, 19, and 21-32 as being anticipated by Zhan have been fully considered but they are not persuasive. Examiner addresses the Applicant’s concerns in the following discussion.
     a) Applicant contends “The Zhan reference fails to disclose the use of two common direction multiplexers for a first direction signal with a first-direction frequency range and two common direction multiplexers for a second direction signal with a second-direction frequency range, wherein the second direction frequency range of the second-direction signal is spectrally adjacent to the first- direction frequency range of the first-direction signal, as recited in claim 1 of the present application” (see Remarks, page 12). Examiner respectfully disagrees. Figure 4 of Zhan clearly discloses at least four multiplexers in operation to coordinate multiple directional signal paths. The “common 
     b) Applicant further argues “The Zhan reference does not disclose the use of separate common direction multiplexers, as recited in claim 1” (see Remarks, page 13)> However, as illustrated in Figure 4 of Zhan, Zhan clearly discloses a plurality of multiplexers that may have a “common” direction.
     c) Applicant argues, with respect to independent claim 25, “Zhan does not disclose the use of filters designed for spectrally adjacent filtering of signals in opposite directions, as recited in claim 25. Rather, Zhan merely describes a filter with sufficient bandwidth to filter two bands in the same direction” (see Remarks, page 14). Examiner respectfully disagrees. Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved. In [0067], Zhan discloses a bandpass filter is provided for first and second multiplexers on first through ninth amplification paths.
     d) With respect to claim 29, Applicant alleges “The Zhan reference does not disclose the use of separate AGC levels for a cellular band and a public safety band, as recited in claim 29. Nor does the Zhan reference disclose the use of filters designed for spectrally adjacent filtering of signals in opposite directions, as recited in claim 29” (see 
Examiner respectfully maintains the rejections.

Claim Rejections - 35 USC § 102
5.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.         Claims 1-6, 10-16, 18, 19, and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2015/0009889 A1 to Zhan (hereinafter “Zhan”).
          Regarding Claim 1, Zhan discloses a repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising:
     a first common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a second common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction signal path coupled between the first common-direction multiplexer and the second common-direction multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths, particular to the first through fifth amplification paths.), the first-direction signal path configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.) in a first-direction frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].);
     a third common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
a fourth common-direction multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); and
     a second-direction signal path coupled between the third common-direction multiplexer and the fourth common-direction multiplexer (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths, particular to the sixth through ninth amplification paths.), the second-direction signal path configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] and [0070] – a filter is provided for third and fourth multiplexers on sixth through ninth amplification paths.) in a second-direction frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070].) that is spectrally adjacent to the first-direction frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 2, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range includes one or more first-direction bands (Zhan: [0030-0032] – Bands V, XIII, and XII include uplink and downlink directions, each in a determined frequency range.); and
     the second-direction frequency range includes one or more second-direction bands (Zhan: [0030-0032] – Bands II and IV include uplink and downlink directions, each in a determined frequency range.),
wherein one or more of the first-direction bands are spectrally adjacent to the one or more of the second-direction bands (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 3, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range includes one or more first-direction channels (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels.); and
     the second-direction frequency range includes one or more second-direction channels (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.),
     wherein one or more of the first-direction channels are spectrally adjacent to the one or more second-direction channels (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 4, Zhan discloses the repeater of claim 1, further comprising:
     a first antenna port coupled to the first common-direction multiplexer, and configured to be coupled to a first-direction receive antenna (Zhan: Figure 4 with 
     a second antenna port coupled to the second common-direction multiplexer, and configured to be coupled to a first-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a third antenna port coupled to the third common-direction multiplexer, and configured to be coupled to a second-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port coupled to the fourth common-direction multiplexer, and configured to be coupled to a second-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively 
            Regarding Claim 5, Zhan discloses the repeater of claim 4, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.) to enable amplification and filtering of the first-direction frequency range and the second-direction frequency range, which correspond to spectrally adjacent, opposite-direction frequency ranges (Interpreted as an intended result to the positively-recited limitation of isolation, and not given patentable weight. However, Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098].).
            Regarding Claim 6, Zhan discloses the repeater of claim 4, wherein:
     the first-direction receive antenna and the second-direction transmit antenna are included in a first antenna package (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and and
     the first-direction transmit antenna and the second-direction receive antenna are included in a second antenna package (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive, or transceiver, interpreted to correspond to a package.).
            Regarding Claim 10, Zhan discloses the repeater of claim 1, wherein the repeater is configured to:
     amplify and filter signals in one or more public safety frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.); and
     amplify and filter signals in one or more cellular frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.).
            Regarding Claim 11, Zhan discloses the repeater of claim 10, wherein:
     the one or more public safety frequency ranges include one or more of: 788-805 megahertz (MHz), 806-824 MHz, or 896-901 MHz that correspond to uplink frequency ranges, or 758-775 MHz, 851-869, or 935-940 MHz that corresponds to downlink frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.); and
     the one or more cellular frequency ranges include one or more of: 663-716 MHz, 698-716MHz, 776-787 MHz, or 824-849 MHz that corresponds to uplink frequency ranges, or 617-652 MHz, 728-757 MHz, or 869-894 MHz that correspond to downlink frequency ranges (Zhan: [0031] – the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.).
            Regarding Claim 12, Zhan discloses the repeater of claim 10, further comprising a controller configured to:
     select a first automatic gain control (AGC) level for the one or more public safety frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.); and
     select a second AGC level for the one or more cellular frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.),
     wherein AGC levels are selected for the one or more public safety frequency ranges separate from the one or more cellular frequency ranges (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either wherein the repeater includes separate filtering and amplification signal paths for the one or more public safety frequency ranges and the one or more cellular frequency ranges (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 13, Zhan discloses the repeater of claim 10, further comprising a controller configured to:
     perform network protection for the one or more cellular frequency ranges (Zhan: [0031-0033] – suggested “protection” is required by Federal Communications Commission (FCC) guidelines and regulations.); and
     determine to not perform network protection for the one or more public safety frequency ranges (Zhan: [0031-0033] – suggested “protection” is required by Federal Communications Commission (FCC) guidelines and regulations. FCC does not provide rules for the protection of frequency ranges belonging to “public safety”.).
            Regarding Claim 14, Zhan discloses the repeater of claim 1, wherein:
     the first-direction frequency range is an uplink frequency range and the second-direction frequency range is a downlink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-or
     the first-direction frequency range is a downlink frequency range and the second-direction frequency range is an uplink frequency range (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.).
            Regarding Claim 15, Zhan discloses the repeater of claim 1, wherein the repeater is a combined public safety and cellular repeater configured to:
     amplify a first-direction cellular frequency range that is spectrally adjacent to a second-direction public safety frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.); or
     amplify a first-direction public safety frequency range that is spectrally adjacent to a second-direction cellular frequency range (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. [0031] – the frequency range supported by the signal booster includes at least 758 MHz 

            Regarding Claim 16, Zhan discloses a wideband cellular and public safety repeater, comprising:
     a first multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a second multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction cellular amplification and filtering path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths, particular to the first through fifth amplification paths.), including one or more of a low noise amplifier (LNA) (Zhan: [0046] and [0069-0070] – corresponds to an amplification path comprising at least an LNA.), a filter (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.) or a power amplifier (PA) (Zhan: [0046] and [0069-0070] – amplification paths include a power amplifier.), wherein the first-direction cellular amplification and filtering path is configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.) a signal in a first-direction cellular band (Zhan: [0030-0032] – bands include uplink and downlink directions, each in a determined frequency range that are also included in a range of cellular bands.); 
a third multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a fourth multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a second-direction public safety amplification and filtering path coupled between the third multiplexer and the fourth multiplexer (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths, particular to the sixth through ninth amplification paths.), including one or more of an LNA (Zhan: [0046] and [0069-0070] – corresponds to an amplification path comprising at least an LNA.), a filter (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.) or a PA (Zhan: [0046] and [0069-0070] – amplification paths include a power amplifier.), wherein the second-direction public safety amplification and filtering path is configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter (Zhan: [0067] and [0070] – a filter is provided for third and fourth multiplexers on sixth through ninth amplification paths.) a signal in a second-direction public safety band (Zhan: [0030-0032] – bands include uplink and downlink directions, each in a determined frequency range that are also included in a range of public-safety bands.) that is spectrally adjacent to the first-direction cellular band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.).
            Regarding Claim 18, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are radio frequency (RF) bandpass filters (Zhan: [0039], [0041], and [0069-0070] – amplification paths comprise band-pass filters.).            
            Regarding Claim 19, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are full-band bandpass filters (Interpreted to correspond to a complete band passband filter as described by Zhan in at least [0041] for overall channel filtering.).
            Regarding Claim 21, Zhan discloses the wideband cellular and public safety repeater of claim 16, further comprising a controller configured to:
     select an automatic gain control (AGC) level for the one or more cellular bands (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.); and
     select an AGC level for the one or more public safety bands (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.), wherein the AGC level selected for the one or more cellular bands is separate from the AGC level selected for the one or more public safety bands (Zhan: [0050-0052] – the signal booster is operative 
            Regarding Claim 22, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein:
     the first-direction cellular amplification and filtering path is an uplink cellular signal path and the second-direction public safety amplification and filtering path is a downlink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.); or
     the first-direction cellular amplification and filtering path is a downlink cellular signal path and the second-direction public safety amplification and filtering path is an uplink public safety signal path (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069-0070]. See also [0036-0037] – between first and second multiplexers are a plurality of uplink and downlink channels. See also [0036-0037] – between third and fourth multiplexers are a plurality of uplink and downlink channels.).
            Regarding Claim 23, Zhan discloses the wideband cellular and public safety repeater of claim 16, further comprising:
     a first antenna port coupled to the first multiplexer, and configured to be coupled to a first-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a second antenna port coupled to the second multiplexer, and configured to be coupled to a first-direction transmit antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).);
     a third antenna port coupled to the third multiplexer, and configured to be coupled to a second-direction receive antenna (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port coupled to the fourth multiplexer, and configured to be coupled to a second-direction transmit antenna (Zhan: Figure 4 with [0024-0025], 
            Regarding Claim 24, Zhan discloses the wideband cellular and public safety repeater of claim 23, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design to enable amplification and filtering of the first-direction cellular band and the second-direction public safety band, which correspond to spectrally adjacent, opposite-direction bands (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.).

            Regarding Claim 25, Zhan discloses a repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, comprising:
     a first multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.); 
     a second multiplexer (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d.);
     a first-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the first-direction signal path configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a first-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a first filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.); and
     a second-direction signal path coupled between the first multiplexer and the second multiplexer (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.), the second-direction signal path configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] in a second-direction band (Zhan: Figure 4 with [0066-0067] – the filters are positioned at frequencies in the uplink direction and the downlink direction. See also [0069].) using a second filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.), and the second-direction band is spectrally adjacent to the first-direction band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another.),
     wherein the first filter and the second filter provide filtering to isolate the first-direction band from the spectrally adjacent second-direction band (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.).
            Regarding Claim 26, Zhan discloses the repeater of claim 25, wherein the first filter or the second filter is one of: an intermediate frequency (IF) filter, a full-band IF filter, a radio frequency (RF) bandpass filter (Zhan: [0067] – a bandpass filter is provided for first and second multiplexers on first through ninth amplification paths.) or a digital filter.
Regarding Claim 27, Zhan discloses the repeater of claim 25, wherein the repeater is a public safety repeater that is compatible with a wideband cellular repeater in a shared area (Interpreted to correspond to a repeater operable within frequency bands determined for “public safety” and “cellular” as disclosed by Zhan at [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz. A “shared area” is interpreted to correspond to one or more frequencies that overlap as outlined above or shared amplification path as described in [0057].).
            Regarding Claim 28, Zhan discloses the repeater of claim 25, wherein the repeater is a wideband cellular repeater that is compatible with a public safety repeater in a shared area (Interpreted to correspond to a repeater operable within frequency bands determined for “public safety” and “cellular” as disclosed by Zhan at [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz, and the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz. A “shared area” is interpreted to correspond to one or more frequencies that overlap as outlined above or shared amplification path as described in [0057].).

            Regarding Claim 29, Zhan discloses a wideband cellular and public safety repeater (Zhan: Figure 1 with [0012] and [0024-0029] – illustrates and describes a system comprising a signal booster, element 2. See also Figure 4 with [0016] and [0062-0076] – illustrates and describes a detailed signal booster.), comprising:
     a first-direction cellular amplification and filtering path (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.) configured to amplify (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a first-direction cellular band (Zhan: [0031] –the frequency range supported by the signal booster includes at least 698 MHz up to at least 894 MHz.) using a first filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through fifth amplification paths.);
     a second-direction public safety amplification and filtering path (Zhan: Figure 4 with [0062] – corresponds to one or more of first through ninth amplification paths communicatively coupled between at least two multiplexers directly and four multiplexers indirectly.) configured to amplify (Zhan: Figure 4 with [0062] and [0067] – corresponds to one or more of first through ninth amplification paths.) and filter a signal (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.) in a second-direction public safety band (Zhan: [0031] – the frequency range supported by the signal booster includes at least 758 MHz up to at least 940 MHz.) using a second filter (Zhan: [0067] – a filter is provided for first and second multiplexers on first through ninth amplification paths.), wherein the second-direction public safety band is spectrally adjacent to the first-direction cellular band (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to 
     wherein the first filter and the second filter provide filtering to isolate the first-direction band from the spectrally adjacent second-direction band (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098]. Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037]. See also [0072-0073] – isolation is provided by filters that are selected such that a particular filtering characteristic of a particular frequency band/channel is achieved.); and
     a controller operable to select a first automatic gain control (AGC) level for the first-direction cellular band (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.) and a second AGC level for the second-direction public safety band (Zhan: [0050-0052] – the signal booster is operative to include gain control circuitry, either programmable or automatic. See also [0070-0075] describing gain control for a plurality of supported frequency ranges. A number of gain blocks can be selected for a desired amplification characteristic dependent upon the band or channel.) that is separate from the first AGC level (Zhan: Figure 2A with [0028] and [0030-0032] – corresponds to amplification of signals in a plurality of frequency ranges that are spectrally adjacent to one another. See also [0036-0037].).
            Regarding Claim 30, Zhan discloses the wideband cellular and public safety repeater of claim 29, wherein the first filter or the second filter is one of: an intermediate frequency (IF) bandpass filter, a full-band IF filter, a radio frequency (RF) bandpass filter (Zhan: [0067] – a bandpass filter is provided for first and second multiplexers on first through ninth amplification paths.) or a digital filter.
            Regarding Claim 31, Zhan discloses the wideband cellular and public safety repeater of claim 29, further comprising:
     a first antenna port configured to be coupled to a first-direction receive antenna via a first multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a second antenna port configured to be coupled to a first-direction transmit antenna via a second multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 
     a third antenna port configured to be coupled to a second-direction receive antenna via a third multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).); and
     a fourth antenna port configured to be coupled to a second-direction transmit antenna via a fourth multiplexer (Zhan: Figure 4 with [0024-0025], [0062-0063], and [0068] – antennas 5a and 5b are operatively coupled to diplexers 111a and 111b, respectively (corresponding to at least two ports), which are operatively coupled to multiplexers 112a and 112b directly and indirectly coupled to multiplexers 112b and 112d. From the reference disclosure at [0024-0025], the antennas are bi-directional with the ability to transmit and receive (transceiver).).
            Regarding Claim 32, Zhan discloses the wideband cellular and public safety repeater of claim 29, wherein the first-direction receive antenna and the second-direction transmit antenna, and the first-direction transmit antenna and the second-direction receive antenna, are isolated using one or more of spatial isolation, polarization or antenna design (Zhan: [0096-0099] and [0102] – in terms of isolation and housing design, the antennas are isolated.  Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification  to enable amplification and filtering of the first-direction cellular band and the second-direction public safety band, which correspond to spectrally adjacent, opposite-direction bands (Interpreted as an intended result to the positively-recited limitation of isolation, and not given patentable weight. However, Zhan discloses the isolation provides the ability for the signal booster to reduce interference of the amplification paths in at least [0098].).                        

Claim Rejections - 35 USC § 103
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of United States Patent Application Publication 2017/0055231 A1 to Cook et al. (hereinafter “Cook”).
            Regarding Claim 7, Zhan discloses the repeater of claim 1, wherein:
     the first common-direction multiplexer and the fourth common-direction multiplexer are coupled (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d, that are communicatively coupled.); or
     the second common-direction multiplexer and the third common-direction multiplexer are coupled (Zhan: Figure 4 with [0062] – booster comprises first through fourth multiplexers, elements 112a-112d, that are communicatively coupled.).
            Although Zhan discloses that the signal booster (element 2 of Figure 1, element 100 of Figure 4) comprises one or more elements for amplification and filtering (Zhan: Figure 4 with [0070-0071], as an example) and further discloses a plurality of configurations and additional elements are possible (Zhan: [0072], [0078]), Zhan does not expressly disclose the multiplexers and antennas are coupled to one or more circulators.
            However, Cook discloses a signal booster (Cook: Figure 1 with [0022]), comprising an integrated device antenna comprising coupling means including a multiplexer and a circulator (Cook: [0072-0073] and [0084-0086]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signal booster of Zhan in view of the signal booster of Cook to include a circulator for the reasons of directing a signal to an outside antenna (UL) or an amplification path (DL).

16.         Claims 8, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of United States Patent Application Publication 2012/0002586 A1 to Gainey et al. (hereinafter “Gainey”).
            Regarding Claim 8, Zhan discloses the repeater of claim 1, wherein:
     the first-direction signal path is configured to filter the signal in the first-direction frequency range using filtering, and the first-direction signal path is configured to filter out the signal in the second-direction frequency range based on the filtering (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.); or
     the second-direction signal path is configured to filter the signal in the second-direction frequency range using filtering, and the second-direction signal path is configured to filter out the signal in the first-direction frequency range based on the filtering in the second-direction frequency range (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.), but does not expressly disclose that these filters are intermediate frequency (IF) filters.
            However, the inclusion of an IF filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least an IF subsampling receiving circuit (Gainey: [0034] and [0043]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include intermediate frequency filtering for the reasons of improving isolation between receiving and transmitting in the repeater.
             Regarding Claim 9, Zhan discloses the repeater of claim 1, wherein:
     the first-direction signal path is configured to filter the signal in the first-direction frequency range using filtering, and the first-direction signal path is configured to filter out the signal in the second-direction frequency range based on the filtering (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.); or
     the second-direction signal path is configured to filter the signal in the second-direction frequency range using filtering, and the second-direction signal path is configured to filter out the signal in the first-direction frequency range based on the filtering in the second-direction frequency range (Zhan: [0039], [0043], [0047 and [0058] – corresponds to applying filtering between bands and the directional channels, in uplink and downlink directions.), but does not expressly disclose these filters are digital filters.
            However, the inclusion of a digital filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least a digital filter (Gainey: [0027] and [0043] – filtering includes a digital conversion of the signal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include digital filtering for the reasons of improving isolation between receiving and transmitting in the repeater.            
            Regarding Claim 17, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are bandpass filters (Zhan: [0039], [0041], and [0069-0070] – 
            However, the inclusion of an IF bandpass filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least an IF subsampling receiving circuit (Gainey: [0034] and [0043]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the repeater of Gainey to include intermediate frequency filtering for the reasons of improving isolation between receiving and transmitting in the repeater.              
            Regarding Claim 20, Zhan discloses the wideband cellular and public safety repeater of claim 16, wherein the filter in the first-direction cellular amplification and filtering path or the filter in the second-direction public safety amplification and filtering path are filters (Zhan: [0039], [0043], [0049], and [0058] – amplification paths utilize surface acoustic wave (SAW) filters and ceramic filters, which are types of analog filters.), but does not expressly disclose these filters are digital filters.
            However, the inclusion of a digital filter in a signaling path for a signal amplification device is not new or novel in the presence of Gainey. Gainey discloses a signal repeater (Gainey: Figure 1 with [0005] and [0009-0010].) comprising at least a digital filter (Gainey: [0027] and [0043] – filtering includes a digital conversion of the signal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the repeater of Zhan in view of the .

Conclusion
17.         THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        December 6, 2021